896 F.2d 546Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Edward A. GANEY, Jr., Petitioner.
No. 89-8060.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 21, 1989.Decided:  Jan. 31, 1990.

Edward A. Ganey, Jr., petitioner pro se.
Before WIDENER, CHAPMAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Edward A. Ganey, Jr., a North Carolina prisoner, has applied for a writ of mandamus.  Ganey asks for issuance of the writ on the basis that the district court has delayed ruling on his motions made pursuant to Fed.R.Civ.P. 60(b) and 15.  Ganey also asks this Court to rehear his previous appeal in Ganey v. Chester, No. 87-7326 (4th Cir.  Nov. 14, 1988) (unpublished),* for the reasons set forth in those motions.  Finally, Ganey asks to have this panel recuse itself from hearing his cases.


2
The granting of a writ of mandamus is a drastic remedy, to be used only in extraordinary situations.   In re Beard, 811 F.2d 818, 826 (4th Cir.1987).  Ganey presents no such situation in his petition.


3
According to his petition, Ganey's motions in the district court became ripe for disposition only in early November 1989;  his petition for a writ of mandamus was filed in this Court on November 24, 1989.  We do not find this brief period of consideration by the district court to entitle Ganey to extraordinary relief.  Ganey may appeal to this Court from an adverse decision by the district court once a final order has been entered on his motions;  only at that time will this Court consider the issues raised in Ganey's motions.  Mandamus may not be used as a substitute for appeal.   In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).


4
Finally, Ganey does not allege any facts in his petition which would support recusal under 28 U.S.C. Sec. 455.  Each of the judges of this panel individually declines to recuse himself.


5
Accordingly, although leave to proceed in forma pauperis is granted, the petition for a writ of mandamus is denied, and the mandamus petition is dismissed.


6
DISMISSED.



*
 Ganey states in his petition that the Supreme Court denied his petition for a writ of certiorari in April 1989